Judgment and order unanimously affirmed, without costs. Memorandum: We affirm for the reasons stated by Justice Lynch at Special Term. We add only that the second cause of action alleges lack of informed consent in connection with the delivery of the infant and with the administration of oxygen to the fetus, procedures in which defendant was not involved. The third and fourth causes of action, in favor of the infant’s father, are time *965barred. (Appeal from judgment and order of Supreme Court, Onondaga County, Lynch, J.—summary judgment.) Present— Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.